Grant, C. J.
(after stating the facts). In disposing of this case we shall treat the bond as sufficient. The sole question, therefore, is, Is that place in a tavern or hotel, where intoxicating liquors are sold, within the inhibition of the ordinance ? The statute provides that villages may, by ordinance, “ suppress saloons for the sale of spirituous and intoxicating liquors, and license taverns.” 1 Comp. Laws 1897, § 2769, subd. 7. Counsel for relator maintain that the room of a hotel, set apart for the sale of intoxicating liquors at retail, is not a saloon, within the meaning of the statute. The vice aimed at by the statute and the ordinance is the traffic in intoxicating liquors. The paraphernalia of the room in a tavern for selling liquors is the same as that of the place where the proprietor is solely engaged in that business. Its effect upon the community is the same. Probably no village tavern could afford to pay the United States government license and the State tax for the sole purpose of selling liquor to travelers alone. Residents will resort to the hotel saloon as frequently as they would resort to any other saloon. The general liquor law makes no distinction between the tavern keeper or the *160grocery man who is a retail dealer in. intoxicating liquors and those who engage exclusively in the business. They are all subject to the same regulations and restrictions. The tavern keeper is not restricted to sales to travelers who are his guests. The subterfuges to which many engaged in this business resort in order to evade the law is a matter of common knowledge, and we cannot close our eyes to this fact. It is the business, and not the place where it is carried on, which constitutes the saloon. It is manifest that, were the relator’s contention to prevail, the power conferred upon villages to suppress this traffic would be practically annulled. Any one desiring to keep a saloon would set up as a tavern keeper, keeping a few rooms ostensibly for the accommodation of travelers, while his real business is the liquor traffic. Boarding houses would also soon develop into taverns.
The, judgment is affirmed.
The other Justices concurred.